Citation Nr: 0325076	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-06 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for purposes of accrued benefits.

2.  Entitlement to dependency and indemnity compensation 
(DIC) based on service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.  The veteran died in March 1999.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The appellant's case was remanded to the 
RO in June 2003.  The case is again before the Board for 
appellate review.

The issues of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 and eligibility to Dependents' Educational Assistance 
(DEA) benefits under 38 U.S.C.A. Chapter 35 were included in 
a December 2001 statement of the case and a May 2002 
supplemental statement of the case.  However, the appellant 
did not include these issues in her appeal.  As such, the 
issues of entitlement to DIC under 38 U.S.C.A. § 1318 and DEA 
benefits are not before the Board.  See 38 C.F.R. § 20.200 
(2002) (an appeal consists of a timely filed notice of 
disagreement in writing, and after a statement of the case 
has been furnished, a timely filed substantive appeal).


FINDINGS OF FACT

1.  The veteran served on active duty from December 1951 to 
December 1953.  He died in March 1999. 

2.  During his lifetime, the veteran was not service 
connected for any disability.

3.  The record at the time of the veteran's death includes no 
competent evidence of a diagnosis of PTSD.  

4.  The cause of the veteran's death in March 1999 was 
cardiopulmonary arrest due to, or as a consequence of, 
advance stage of Parkinson's disease, due to, or a 
consequence of, aspiration pneumonia.

5.  The underlying causes of death began many years after 
service and are not attributable to the veteran's period of 
military service.  

6.  The veteran's death is not attributable to any service-
connected disability.


CONCLUSIONS OF LAW

1.  Service connection for PTSD for the purpose of accrued 
benefits is not warranted.  38 U.S.C.A. §§ 1110, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.303, 3.1000 (2003).  

2.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD on an Accrued Basis

The veteran submitted a claim for service connection for PTSD 
in June 1998.  It remained unadjudicated at the time of his 
death.  The appellant now seeks service connection for PTSD 
for accrued benefits purposes.

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2003).  In order for a claimant to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of death.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).

The Board notes that the regulations applicable to accrued 
benefit claims were amended in October 2002, effective from 
November 27, 2002.  The amendments were interpretive in 
nature and not substantive.  See 67 Fed. Reg. 65,707-65,708 
(Oct. 28, 2002).  The first amendment related to evidence 
necessary to complete the application for the purposes of 
accrued benefits.  The second amendment provided a definition 
for what is considered evidence in the file at the time of 
death at 38 C.F.R. § 3.1000(d)(4).  That change defined 
evidence in the file at the time of death to mean evidence in 
VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims folder on or before the date of death.  67 Fed. 
Reg. 65,708 (codified at 38 C.F.R. § 3.1000(d)(4) (2003).

Generally, where a law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  However, in this case, the 
Federal Register notice makes it clear that the change is 
meant to be an interpretive rather than substantive change.  
Thus consideration of which version of the regulation is more 
beneficial to the appellant is not required in this instance.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  Establishing service connection for PTSD requires 
that there be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2003).  (A "clear" diagnosis of PTSD was 
eliminated as a requirement after the veteran's death.  See 
64 Fed. Reg. 32,807-32,808 (June 18, 1999)).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The evidence considered to be in the file at the time of the 
veteran's death is discussed below.

The veteran's service medical records (SMRs) do not reflect 
any evaluation or treatment for a psychiatric disorder during 
service.  The veteran's personnel records do contain an entry 
that he participated in action against the enemy in Korea 
during the period from June 3, 1952 to May 5, 1953.  

Treatment records from K. A. Mickels, M.D., were associated 
with the claims file in July 1998.  They covered a period 
from March 1996 to June 1998.  Dr. Mickel's wrote a 
transmittal letter, dated in July 1998.  She said that the 
veteran was 100 percent disabled due to Parkinson's syndrome 
associated with dementia.  She said there was a question of 
PTSD in that the veteran had chronically had sleep 
disturbances, and nightmares regarding guns, and fighting.  
She said that the veteran had had extensive medication 
adjustment for all of his medical conditions, including 
Parkinson's disease, Alzheimer's, and PTSD as well as a 
prostate condition.  She noted that she had treated the 
veteran on multiple occasions since she met him in March 
1996.  She said that the veteran had progressive 
symptomatology that required more assistance at home and the 
inability to be left alone.

Treatment records were also obtained from L. L. Edwards, M.D. 
in August 1998.  The records related to a period of treatment 
from February 1997 to July 1998.  She also wrote a 
transmittal letter that summarized her treatment.  Dr. 
Edwards said that she had evaluated and followed the veteran 
in the neurology clinic since February 1997.  The veteran was 
diagnosed with Parkinsonian syndrome that was most consistent 
with diffuse "lewy" body disease.  As a result, the veteran 
had symptoms of Parkinson's as well as slowness of gait, 
rigidity, poor postural stability and he also had developed 
Alzheimer's type symptoms of dementia.  Dr. Edwards opined 
that the veteran's dementia was clearly aggravated by his 
PTSD because he continued to have hallucinations related to 
his war experiences.  

Also associated with the claims file were treatment records 
from E. K. Larson, M.D.  The records related to two incidents 
of treatment provided in January 1993 and January 1998, 
respectively.  The records pertained to treatment for a 
bladder condition and hematuria.  

Records were also obtained from Foote and Beck Otolaryngology 
in March 1999.  The records related to evaluation and 
assessment of the veteran's hearing at intervals between 
February 1981 and March 1999.

A VA hospital summary for the period from March 12, 1999, to 
March 18, 1999, was obtained and associated with the claims 
file in July 2003, after the veteran's death.  However, as 
the summary falls within the regulatory definition of 
evidence considered to be in the file at the time of death it 
is for consideration.  Unfortunately, the summary provides no 
pertinent evidence in regard to the veteran's PTSD status.

In addition, VA outpatient records were received in August 
2003 that related primarily to social work notes reflecting 
efforts to have the veteran admitted at a VA facility.  An 
admission note from March 12, 1999, noted that the veteran 
was diagnosed with a psychotic disorder due to Parkinson 
medication with hallucination.

The RO attempted to develop the veteran's claim by way of 
obtaining his claimed stressors.  However, the veteran was 
unable to provide any specific stressor because of his mental 
status at the time of his claim.  The appellant reported 
several times that the veteran had had nightmares through the 
years about his experiences in Korea but there were no 
specific events related.  She also said that the veteran had 
several friends killed in Korea, including two of them right 
next to him, but no names or unit were ever provided.  There 
were no stressors identified that the RO could attempt to 
verify.  

Even if the service personnel entry regarding the veteran's 
participation in action against the enemy is accepted as 
proof of his having served in combat, and stressors relating 
to being under fire or even having friends killed were to be 
accepted based on the veteran having been in combat, it is 
still not enough to establish service connection for PTSD on 
an accrued basis.  There was no "clear" diagnosis of PTSD 
of record at the time of the veteran's death.  Non-mental 
health physicians provided diagnoses of PTSD based on the 
veteran's nightmares, as related by the veteran.  There was 
no evidence of any type of psychiatric or psychological 
examination to indicate that a diagnosis of PTSD was based on 
the criteria found in the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV) as required by the then existing 
regulatory provision.  38 C.F.R. § 4.125 (1998).

The Board acknowledges that the appellant herself believes 
that the veteran had PTSD, which contributed to his death.  
However, there is no evidence or allegation that she has any 
education or training in the diagnosis of psychiatric 
disorders.  As a lay person, she is competent to describe 
what she observed, i.e., the veteran's behavior or emotional 
state, but she is not competent to provide a psychiatric 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Thus, in this case, in the absence of competent evidence of a 
diagnosis of PTSD in the record as it existed at the time of 
the veteran's death, service connection for PTSD for purposes 
of accrued benefits cannot be granted.  

II.  Service Connection for the Veteran's Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312(a) (2003).  For a service-connected 
disability to be the principal cause of death, it must 
singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The veteran was not service connected for any disability 
during his lifetime.  He died after a brief period of 
hospitalization.  His death certificate reflects that the 
veteran died in March 1999.  The immediate cause of death was 
listed as cardiopulmonary arrest of two hours duration.  
Advanced stage of Parkinson's disease was listed as a 
contributory cause of death, as was aspiration pneumonia.  

The veteran's service medical records are negative for any 
indication of treatment or diagnosis of Parkinson's disease 
in service.  The first evidence of the disease was provided 
by the veteran in 1998, approximately 45 years after service.

The veteran submitted a claim for disability compensation 
benefits in June 1998.  Included as issues were Parkinson's 
disease, Alzheimer's disorder, PTSD, bilateral leg, arm, and 
back condition as secondary to Parkinson's disease, and a 
prostate condition.  The veteran listed treatment for the 
above conditions from two private physicians from 1996.

The veteran's claim for service connection for the above 
issues was unadjudicated at the time of his death.  Moreover, 
the appellant did not perfect an appeal of a denial of 
entitlement to service connection for those issues on an 
accrued basis that occurred in November 2001.  In fact, the 
appellant's substantive appeal, received in May 2002, limited 
the appeal to the issue of service connection for PTSD on an 
accrued basis.  (An issue pertaining to residuals of cold 
injuries was also listed but that was not an issue that had 
been adjudicated at the time).  

The appellant submitted her claim for DIC and accrued 
benefits in April 1999.  She included a copy of the veteran's 
death certificate, which reported his death in March 1999, 
and proof of her marriage to the veteran.

The above medical evidence provided no opinion that related 
the veteran's Parkinson's disease, or aspiration pneumonia, 
to any incident of service.  Dr. Edwards and Dr. Mickel 
provided discussions of the veteran's health status but did 
not relate the veteran's Parkinson's disease to service.  

The appellant submitted in June 2001 an excerpt of material 
from the National Parkinson Foundation, Incorporated, from 
Spring 1999.  The material discussed the effect of 
environmental factors on the development of Parkinson's 
disease.  Specifically, the material noted a study of World 
War II veterans that were twins.  That study showed that 
environmental factors were the most common cause of the 
disease in patients diagnosed over the age of 50 while 
genetic factors were the cause of disease in most patients 
diagnosed under the age of 50.  The appellant provided no 
medical opinion to link the results of the study to the 
veteran's case.  Moreover, there is nothing obvious in the 
study that would require a conclusion that the veteran's 
wartime service was the direct cause of his Parkinson's 
disease.

The appellant did allege in a June 2001 statement that the 
treatise material supported her claim because Dr. Edwards had 
said that the veteran's dementia was aggravated by PTSD.  She 
felt that this proved her claim because Parkinson's was 
listed as a cause of death.

In regard to the statement from Dr. Edwards, she did say in 
her July1998 transmittal letter that the veteran's dementia 
was aggravated by PTSD.  However, as discussed above, there 
is no competent evidence to establish that the veteran 
suffered from PTSD that can be attributed to service.  
Further, dementia was listed by Dr. Edwards and Dr. Mickel as 
a separate disease entity from his Parkinson's disease.  
Finally, dementia was not listed on the death certificate as 
one of the causes of death.

The last objective evidence added to the file consisted of 
the March 1999 VA hospital summary and VA treatment records.  
Neither the summary nor the treatment records linked the 
veteran's Parkinson's disease, or his aspiration pneumonia to 
service.

In reviewing the evidence of record the Board finds that 
there is no competent evidence to link any underlying cause 
of death to military service.  None of the veteran's private 
physicians made that connection.  The only supportive 
references from the physicians was the reference that the 
veteran's PTSD aggravated his dementia.  However, dementia 
was not listed as one of the causes of death and service 
connection for PTSD, on any basis, has not been established.  
Accordingly, the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1310 must be denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD on an accrued basis or granting 
service connection for the veteran's cause of death.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001).  The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000.  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001).  However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which became effective during the 
pendency of this appeal.  

VA has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  VA has stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the VCAA.  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.

VA has met its duty to notify and assist in the appellant's 
case.  The appellant submitted her claims, with a copy of the 
veteran's death certificate and evidence of her marriage to 
the veteran, in April 1999.  There was no additional 
information or evidence needed to complete her claims at that 
time.

At the outset, she was provided with notice of the May 1999 
rating decision that denied the claim for accrued benefits 
and denied the claim of service connection for the cause of 
the veteran's death in July 1999.  Although the claims were 
denied as not well grounded, the appellant was still apprised 
as to the evidence required to establish entitlement to the 
benefits sought.

The appellant was issued separate statements of the case 
(SOCs) in August 2000, one for service connection for PTSD on 
an accrued basis, and one for service connection for the 
veteran's cause of death, that contained the laws and 
regulations pertaining to her claims, and an explanation of 
the reasons and bases for the denial of her claims.  The SOCs 
noted the evidence of record and what was considered in 
making the decision to deny her claims.  

The appellant changed attorneys in February 2000.  A copy of 
the claims folder was provided to her new attorney in April 
2000.

The appellant's attorney wrote to the RO in February 2001 and 
requested that additional notice be provided as to what 
information or evidence was required to substantiate the 
appellant's claims for benefits under the VCAA.  

The RO wrote to the appellant in June 2001 and informed her 
of the VCAA and VA's duty to provide certain notices and VA's 
duty to assist her in the development of her claims.  The 
appellant was informed that her claims were previously denied 
as not well grounded but that they would be reviewed in light 
of the elimination of the requirement to submit a well-
grounded claim under the VCAA.  The letter also informed the 
appellant of all of the evidence that was of record and 
considered at the time of the previous rating decisions.  The 
appellant was given specific notice of the elements to 
establish service connection.

The appellant submitted additional argument and evidence in 
response to the RO's letter in June 2001.

The appellant's claims were re-adjudicated on the merits by 
the RO in November 2001.  The appellant was provided notice 
of the rating action that same month.  

The appellant was issued SOCs on the re-adjudicated claims in 
December 2001.  She was again provided the pertinent 
statutory and regulatory provisions and informed as to why 
the evidence of record did not provide for a grant of her 
claims.

Supplemental statements of the case were issued in May 2002 
to address additional evidence submitted by the appellant.

The appellant's case was certified on appeal to the Board in 
July 2002.  The Board remanded the case specifically to allow 
for the RO to provide the appropriate VCAA notice regarding 
the issues pending on appeal as a generic VCAA letter was not 
sufficient.  The remand also directed that the RO obtain any 
VA records that may have been outstanding at the time of the 
veteran's death.

The RO wrote to the appellant in July 2003.  She was informed 
of all of the evidence of record in regard to her appeal.  
She was asked to identify any pertinent records that could be 
obtained and associated with the claims folder.  She was 
further informed of the elements required to establish 
entitlement to DIC benefits.  

The appellant responded to the RO in August 2003 by 
submitting a statement as well as duplicate copies of 
material already of record.

The appellant was issued a SSOC in August 2003 that provided 
the statutory and regulatory provisions of the VCAA pertinent 
to her claims.  She was also informed as to why the 
evidence/information added to the record did not support a 
grant of her claims.

The appellant's attorney then submitted a waiver of the 60-
day period to respond to the SSOC in August 2003.  See 
38 C.F.R. § 20.302(c) (2002).  The attorney requested that 
the appellant's case be immediately docketed for appeal to 
the Board.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to establish entitlement to DIC under 
38 U.S.C.A. § 1310 and entitlement to service connection for 
PTSD on an accrued benefit basis.  She was kept informed of 
the evidence developed by VA and responded to correspondence 
from the RO that was issued to apprise her of the development 
of her claims.  In summary, the Board finds that no 
additional notice is required under the provisions of 38 
U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. § 
3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Regarding VA's duty to assist, the Board notes that VA 
records identified by the appellant were obtained and 
associated with the claims file.  The appellant submitted 
evidence on her own after being informed of the type of 
evidence necessary to substantiate her claim.  

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  This includes specific 
evidence identified by the appellant and evidence discovered 
during the course of processing her claim.  The Board is not 
aware of any outstanding evidence that would be helpful to 
the appellant's claims.  Therefore, the Board finds that VA 
has complied with the spirit and the intent of the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).

Thus, VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development of the claims 
and further expending of VA's resources are not warranted.  
Cf. Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001); Dela 
Cruz v. Principi, 15 Vet. App. 145, 149 (2001).




ORDER

Service connection for PTSD for the purpose of accrued 
benefits is denied.  

Service connection for the cause of the veteran's death is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



